Citation Nr: 1108473	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-18 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a panic disorder.


REPRESENTATION

Appellant represented by:	New Hampshire Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1980 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  (Although a notice of disagreement was not specifically filed with this rating decision, new and material evidence was submitted within a year of the decision, which required further adjudicatory action by the RO.  See 38 C.F.R. § 3.156(b) (2010).  The RO did not again address the issue until a July 2007 action, after which the Veteran appealed the denial.  Consequently, the Board finds that the appeal originates following the March 2006 decision.  Id.)

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently held that, although an appellant's claim identified posttraumatic stress disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, the Board notes that the Veteran has previously filed a claim seeking service connection for a posttraumatic stress disorder.  Although that claim was denied by the RO in a July 2006 rating decision, the Veteran has not appealed the denial of that claim.  The Board is thus left to decide the matter currently on appeal, which involves only the specific disability for which the Veteran has sought service connection in this case-panic disorder.  Thus, even acknowledging that the Veteran has a history of post-service psychiatric treatment during which she has been assigned varied diagnoses, the Board concludes that the claim over which the Board now has jurisdiction is accurately characterized as one for panic disorder.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in August 2010.  A transcript of the hearing has been associated with the Veteran's claims file.  


FINDING OF FACT

The Veteran likely has panic disorder that is attributable to her active military service.


CONCLUSION OF LAW

The Veteran has panic disorder that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a panic disorder.  Specifically, the Veteran asserts that she has a panic disorder resulting from a hit-and-run accident in which she was involved during active military service.  She notes that she was struck by a vehicle.  The Veteran also claims as a contributing factor an incident in which her in-service boyfriend was thrown from a balcony and seriously injured and was later evacuated from the base without her knowledge.  As a result, the Veteran contends that service connection for a panic disorder is warranted.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Certain chronic diseases, including psychoses, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).

Relevant medical evidence of record consists of the Veteran's service treatment and personnel records as well as post-service treatment records from VA treatment providers.  Review of the Veteran's service treatment records reflects that she was found to be normal psychologically at her July 1980 pre-entrance medical examination.  She was seen on multiple occasions from April to June 1981 for mental health treatment and was diagnosed with adjustment reaction, which was noted to have resolved in June 1981.  The June 1981 treatment note documented the Veteran's report of having adjusted to her overseas posting and overcome her homesickness.  There is no documentation in the record of the Veteran's alleged in-service hit-and-run incident.  On her separation report of medical history, conducted in September 1984, she responded "No" when asked if she experienced depression or excessive worry.  

Post-service treatment records from the White River Junction VA Medical Center (VAMC) reflect that the Veteran sought treatment at that facility since at least 2006 for complaints of anxiety attacks.  She was diagnosed in August 2006 with panic disorder with agoraphobia and anxiety.  Subsequent treatment records reflect that she has received ongoing psychiatric treatment since that time.  

A VA examination concerning the Veteran's claim for service connection for a panic disorder was conducted in September 2006.  Report of that examination reflects that the VA examiner reviewed the Veteran's medical history and her complaints.  He noted that the Veteran reported that her boyfriend was thrown from a balcony in service and also that she experienced a hit-and-run accident while on active duty, which she said led to her current panic disorder.  She further reported having first experienced panic attacks in service.  The examiner noted the Veteran's complaints of experiencing panic attacks particularly when in crowds and while driving and acknowledged that she reported having first experienced panic attacks in 1983, while still on active duty.  The examiner assigned a diagnosis of panic disorder with agoraphobia and opined that the disorder was at least as likely as not related to the incidents in service described above, particularly the hit-and-run accident.  

The Veteran's treating social worker from the White River Junction VAMC has also submitted multiple statements in support of the Veteran's claim.  In a March 2006 statement, the social worker provided a diagnosis of generalized anxiety disorder with panic attacks and opined that the disorder was related to the Veteran's time in service, and in particular the incidents involving the Veteran's boyfriend and the hit-and-run accident.  In a May 2006 statement, the VA social worker again stated that the Veteran's anxiety and panic attacks are "highly correlated to the life threatening events she experienced in the military."  The Veteran has further submitted a statement from a private treatment provider dated in October 2005, in which the Veteran's private physician stated that the Veteran "continues to this day with anxiety issues, many stemming from her military service."

The Veteran has also submitted written statements to VA in support of her claim and has testified before the undersigned Veterans Law Judge.  To that end, the Veteran has stated on multiple occasions, including at her August 2010 hearing, that she was the victim of a hit-and-run accident in which she felt she was targeted, as the vehicle that struck her had to swerve to hit her.  She testified that she incurred only bruising in the incident and did not seek medical care.  She has further stated on multiple occasions that her boyfriend in service was seriously injured when he was thrown from a balcony, and that he was evacuated to the United States without her knowledge.  The Veteran contends that her current panic disorder stems from these incidents and first manifested itself during a military funeral when she was serving on the honor guard on active duty.  She further claims that her symptoms of anxiety and panic attacks have continued from that time to the present.  In addition, the Veteran has submitted statements from her husband, sister, and mother, who indicate that the Veteran did not experience panic or anxiety symptoms prior to entering service but did experience those symptoms upon her separation from active duty.

In this case, the Veteran's service treatment records reflect that, aside from an acute adjustment reaction for which she received treatment in 1981, she was not diagnosed with any chronic psychiatric problems during her period of active duty.  However, the competent medical evidence has identified that the Veteran carries a current diagnosis of panic disorder that is likely linked to her time on active duty, and in particular the hit-and-run incident.  The VA examiner who evaluated the Veteran in September 2006 opined that her diagnosed panic disorder is at least as likely as not related to the incidents she described in service, particularly the hit-and-run accident in which she claims to have been targeted.  Importantly, this finding is not contradicted by any medical evidence of record.  The Veteran has testified that the symptoms of her panic disorder have continued from that time to the present.  The Board thus concludes that the Veteran likely suffers from a panic disorder that is related to her time on active duty.  

Here, the Board is inclined to give considerable weight to the findings of the VA examiner who conducted the September 2006 examination and concluded that the Veteran's panic disorder was likely related to her experiences on active duty.  In this regard, the Board notes that the May 2010 examiner's opinion is based on both psychiatric examination of the Veteran and review of her medical history and records, as well as the examiner's own expertise.  His findings are supported by the March 2006 and May 2006 statements from the Veteran's treating VA social worker, who specifically found the Veteran's psychiatric disorder to be related to her in-service experiences.  The Veteran has reported that the symptoms of her panic disorder, including panic attacks and anxiety, have continued from her time in service to the present.  The Board thus concludes that the Veteran currently suffers from a panic disorder that is related to her time on active duty.  Based on the foregoing, the Board finds that service connection for the Veteran's panic disorder is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a panic disorder is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


